Citation Nr: 1016243	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with disc bulge at L4-L5.  

2.  Entitlement to an effective date earlier than August 1, 
2007, for the award of service connection for a left knee 
disability.  

3.  Entitlement to service connection for residuals of cold 
exposure to the left big toe.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had 20 years of active service and retired in 
July 2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issue of service connection for a skin disorder, claimed 
as rash and sensitivity, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The low back disability does not result in flexion to 
fewer than 90 degrees, combined range of motion totaling 
fewer than 240 degrees, guarding, spasm, abnormal spinal 
contour or gait, neurological deficit, or incapacitating 
episodes.  

2.  The claim of service connection for a left knee disorder 
based on which service connection was awarded was received in 
June 2007, and the Veteran separated from service on July 21, 
2007.  

3.  Residual of cold exposure to the left great toe are not 
currently shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar strain with disc bulge at L4-L5 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5237 (2009).

2.  The criteria for an effective date earlier than August 1, 
2007, for the award of service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).

3.  Residuals of frostbite to the left great toe were not 
incurred in or aggravated by service; current residuals have 
not been shown.  38 U.S.C.A §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  

In an appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will thus consider entitlement to "staged 
ratings."

The Veteran's lumbar spine disability is rated at 10 percent 
under the General Rating Formula for the Spine (Formula).  
The Formula provides a 20 percent rating for forward flexion 
to greater than 30 degrees but not greater than 60 degrees; 
combined range of motion not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The proper rating under the Formula is determined without 
regard to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  A separate rating may be assigned for any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  See Formula, Note 
1.  

An August 2007 VA examination record reflects the Veteran's 
history of stiffness, monthly episodes of radicular pain 
which last four days each, and weakness every two to three 
months.  He denied incapacitation.  He reported that the low 
back disorder did cause functional impairment, however, by 
decreasing his ability to move.  

Examination revealed normal posture and gait, no tenderness, 
no spasm, and no ankylosis.  Straight leg raising tests were 
negative, and there was no evidence of radiating pain on 
movement.  Range of motion testing revealed flexion to 90 
degrees without pain, extension to 30 degrees without pain, 
right lateral flexion to 30 degrees with pain at 30 degrees, 
left lateral flexion to 30 degrees with pain at 30 degrees, 
right rotation to 30 degrees without pain, and left rotation 
to 30 degrees without pain.  

Repetition caused pain but not fatigue, weakness, lack of 
endurance, incoordination, or additional loss of motion.  
Neurological examination was normal findings:  motor function 
was normal, sensation was normal, and ankle and knee jerks 
were present and symmetrical.  X-ray images were also normal.  
After examination, discussion with the Veteran, and review of 
the evidence, the examiner diagnosed lumbar strain. 

After review of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted.  The Board notes 
that the evidence suggests that the Veteran has pain on 
lateral flexion and pain on motion after repetition.  The 
evidence does not suggest that flexion is less than 90 
degrees or that combined range of motion is less than 240 
degrees, however, and range of motion is too significant to 
approximate flexion of at most 60 degrees or combined range 
of motion of at most 120 degrees even after consideration of 
pain.  

Furthermore, the evidence does not suggest that the Veteran 
has had guarding or spasm.  The Board notes that evidence 
dating prior to the appellate period reflects a finding of 
thoracolumbar spasm.  See March 2007 Atwater treatment 
record.  Even assuming the Veteran still has thoracolumbar 
spasm, however, there is no evidence that the spasm has 
resulted in abnormal gait or spinal contour; rather, the 
evidence consistently indicates that posture, contour, and 
gait are normal.  Thus, a rating in excess of 10 percent is 
not warranted.  

A separate rating is also not warranted pursuant to Note 1 as 
the evidence reflects normal neurological findings and 
contains no suggestion of any associated objective 
neurological deficit.  

The Board has considered whether a higher rating is available 
for Intervertebral Disc Syndrome (IVDS) based on the evidence 
of bulging disc.  The criteria provides a rating in excess of 
10 percent for IVDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks in 
the previous 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In this case, the record does not reflect any 
histories of incapacitation or evidence (to include 
allegation) of doctor-prescribed bedrest.  Thus, a rating in 
excess of 10 percent is not warranted for IVDS.  

The Board has also considered whether a higher rating is 
available under any alternative spinal diagnostic code but 
finds that no other diagnostic code is applicable as there is 
no diagnosis or evidence suggestive of residuals of vertebral 
fracture.  

Finally, the Board has considered whether extraschedular 
consideration is warranted based on the Veteran's history of 
functional impairment.  In this case, although the evidence 
suggests a degree of functional impairment secondary to his 
low back disability, this effect on capability is not, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis, and the Board finds that the impairment 
has been considered in the currently assigned disability 
rating.  38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 
(1996).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards"; thus, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In sum, the Board finds that a rating in excess of 10 percent 
is not warranted at any time during the appellate period.  

Earlier Effective Date

In June 2007, prior to separation, the Veteran filed a claim 
of service connection for a left knee disorder.  Service 
connection was subsequently granted, and an effective date of 
August 1, 2007, the date after separation, was assigned.  He 
contends that an earlier effective date should be assigned.  
Specifically, he seeks an effective date in January 1993, 
when the pain onset.  

In cases where a claim is received within one year after 
separation from service, the effective date for an award of 
service connection is the day following the date of 
separation from active service or the date entitlement arose, 
whichever is later.  

After review of the record, the Board finds the proper 
effective date was assigned for the award of service 
connection for a left knee disorder.  The Board acknowledges 
the Veteran's contention that an earlier effective date is 
warranted because the entitlement arose earlier than the date 
assigned.  The earliest effective date permitted by law is 
the day after the date of separation, however.  

First, the Veteran did not have veteran-status while he was 
on active duty and is, therefore, not entitled to VA benefits 
concurrently with active duty.  Second, an effective date is 
established by the later of either (i) date of claim or (ii) 
date entitlement arose.  Thus, even if the law allowed VA 
benefits in this instance, he did not file a claim until 
after the symptoms arose.  Thus, as the currently-assigned 
effective date is the day after the date of separation, an 
earlier effective date is not available, and the claim is 
denied.  

Service Connection

The Veteran contends that he has residuals of frostbite to 
his left great toe as a result of service in Germany in the 
late 1990s.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The February 2007 retirement examination reflects the 
Veteran's history of frostbite injury to the left great toe 
in approximately 1999, which had resulted in residual 
numbness which was aggravated by the cold weather.  
Examination revealed that the left first toe had diminished 
sensation to light touch, and the examiner diagnosed the 
Veteran with history of frostbite injury to the left toe.  

Prior to the February 2007 examination record, the service 
treatment and examination records reflect no complaints or 
findings of frostbite or numbness in the left great toe, 
normal clinical findings for the feet, and negative histories 
as to swollen or painful joints, numbness, or foot trouble.  

The Board notes that the service treatment records do reflect 
treatment for the left great toe in July 1997, after the 
Veteran presented for treatment with a two-week history of an 
unusual callused area on the left great toe which had changed 
in color and consistency.  The record reflects that the 
Veteran denied any drainage or pain and reported a history of 
planar warts.  After examination, the Veteran was diagnosed 
with plantar warts and treated accordingly.  

The post-service evidence includes the results of a VA 
examination conducted in August 2007.  The examination record 
reflects the Veteran's history of incurring cold injury to 
the left great toe during winter field training exercises in 
approximately 1999 which resulted in the development of 
numbness, tingling, and discoloration of the toe.  He denied 
seeking any treatment for the toe at that time. 

The Veteran indicated that he had residuals symptoms since 
that time, however.  Specifically, he reported having 
abnormal sensation, changes in skin color, dull pain, and 
episodes of Raynaud's Syndrome involving the toe every four 
months.  He denied sweating, recurrent fungal infections, 
breakdown of scars, disturbances of nail growth, a feeling of 
a cold body in hot weather, edema, sleep disturbance due to 
pain, skin cancer, joint pain, or skin thickening or 
thinning.  

Examination revealed no ulceration, edema, statis dermatitis, 
atrophic skin changes, gangrene, persistent coldness, or 
ischemic limb pain.  Sensation and neurological examination 
were normal.  X-ray images of the left foot were normal.  
After examination and discussion with the Veteran, the 
examiner stated that he could not provide a diagnosis because 
the Veteran had no pathology with which to render a 
diagnosis.  He added that Raynaud's Syndrome was not present 

After review of the evidence, the Board finds that service 
connection must be denied.  Initially, the Board notes that 
although the service medical evidence does not reflect that 
the Veteran had cold exposure in service, he is competent to 
report that he had cold exposure and to report the symptoms 
that have existed since the time of the cold exposure.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

The Veteran is not competent, however, to diagnose a service-
connectable disorder as a result of the cold exposure.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Cf. 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

In this case, the medical evidence includes no diagnosis 
which could be interpreted as a residual of cold exposure to 
the left great toe.  The VA examiner was unable to find any 
pathology affecting the left great toe, and the evidence does 
not otherwise suggest that a diagnosis has been rendered.  

The Board notes that the February 2007 service examiner did 
report a finding of diminished sensation to light touch in 
the left great toe.  Initially, the Board notes that this 
finding was contradicted by the VA examiner's finding of 
normal sensation.  Even assuming the diminished sensation is 
chronic, however, service connection cannot be granted for 
diminished sensation alone; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  

In this case, the evidence does not demonstrate the existence 
of such a condition:  the in-service examiner provided no 
diagnosis but merely a restatement of the Veteran's history 
and the VA examiner found no evidence of a disorder.  Thus, 
in the absence of proof of a current disability, the claim is 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran with pre-adjudication notice by 
letter dated in July 2007 for the claim of service connection 
for residuals of cold injury to the left great toe.  

The letter also provided notice for the original claims of 
service connection for a low back disorder and a left knee 
disorder.  The Veteran subsequently appealed the initial 
rating assigned for the low back disorder and the effective 
date assigned for the left knee disorder.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet.  App. at 473; Dunlap v. 
Nicholson, 21 Vet.  App. 112 (2007).  A veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet.  App. 128 (2008).  That burden has not been met in 
this case.  

With regard to the duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded him physical examinations, and afforded 
him the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; and 
he has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at 
this time.  




ORDER

A rating in excess of 10 percent for lumbar strain with disc 
bulge at L4-L5 is denied.  

An effective date earlier than August 1, 2007, for the award 
of service connection for a left knee disability is denied.  

Service connection for residuals of frostbite to the left big 
toe is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


